DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on July 29, 2019. 
This office action is in response to a preliminary amendment filed on February 26, 2020. 
Claims 1-18, 21, and 40 are presented for examination and are pending. 
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on August 05, 2019.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120,121, 365(c), or 386(c) is acknowledged. The disclosure of the prior-filed application, Application No. 62/452,880, provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for the claims of this application. Because claims 1-18, 21, and 40 have support by the disclosure of the prior-filed application, claims 1-18, 21, and 40 are examined based on the filing date of the provisional application (62/452,880), which is January 31, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 7/29/19, 8/12/21, and 8/16/21. The submission(s) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner.


Specification
The abstract of the disclosure is objected to because the abstract is two pages of WO 2018/144534 A1, and is not a separate abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, 
Step 1 Analysis: Claim 1 is directed to a system comprising a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Claim 1 recites the following limitations: 
updating a probability density function associated with the machine learning model, the probability density function being updated by at least processing… the first batch of data before the second batch of data; and
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value.
These limitations require updating a probability density function by processing batches of data and generating a probability based on the updated probability density function. Both of these steps fall within the mathematical concept grouping of abstract ideas. The claim recites an additional limitation: 
partitioning, into a first batch of data and a second batch of data, an input data… the input data comprising a continuous stream of data samples… 
This limitation requires partitioning input data into batches, which falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 1 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 1 is not integrated into a practical application because the additional elements recited in Claim 1 are: 
at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising:
a hardware accelerator implementing a machine learning model…
Instructions to apply the abstract idea on generic computer components (at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (a hardware accelerator implementing a machine learning model…) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Therefore, Claim 1 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (a hardware accelerator implementing a machine learning model…) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, Claim 1 is subject-matter ineligible. 

Regarding Claim 2, 
Claim 2 is dependent on claim 1, and only includes limitations which remain part of the mathematical process of updating the probability density function (wherein the probability density function is updated in real time such that the updating of the probability density function is performed at a same time and/or substantially at the same time as the generation of the output comprising the probability of encountering the data value). This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible. 

Regarding Claims 3, 4 and 17, 
Claims 3, 4, and 17 are dependent on claim 1, and only includes limitations which remain part of the mental process of partitioning the data into batches (Claim 3: wherein each data sample comprises a plurality of data values corresponding to a plurality of features, and wherein the first batch of data and the second batch of data each comprise some but not all of the plurality of features; Claim 4: wherein the first batch of data and the second batch of data each comprise some but not all of the data samples included in the input data; Claim 17: wherein the partitioning of the input data is further based at least on a dimensionality of the input data and/or a rate at which the input data is received…). These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical 

Regarding Claims 5 and 6, 
Claim 5 is dependent on claim 1; claim 6 is dependent on claim 5, and only includes additional elements which are additional field of use or technological environment limitations (Claim 5: wherein the machine learning model comprises a probabilistic machine learning model configured to perform an inference task; Claim 6: wherein the probabilistic machine learning model comprises a Bayesian network and/or a belief network). Generally linking the abstract idea to a particular technological environment or field of use cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Further, generally linking the abstract idea to a field of use or technological environment does not provide an inventive concept (see MPEP 2106.05(h)). The claims therefore do not provide significantly more than the abstract idea and are subject-matter ineligible.

Regarding Claims 7 and 8, 
Claim 7 is dependent on claim 1; claim 8 is dependent on claim 7, and only includes limitations which remain part of mathematical process of updating the probability density function by applying Markov Chain Monte Carlo techniques and performing dot product operations (Claim 7: …processes the first batch of data and/or the second batch of data by at least applying, to the first batch of data and/or the second batch of data, one or more Markov Chain Monte Carlo techniques; Claim 8: wherein the first batch of data and/or the second batch of data each comprise a matrix, and wherein the application of the one or more Markov Chain Monte Carlo techniques includes performing a sequence of dot product operations between two or more matrices comprising the first batch of data and/or the second batch of data). These claims do not recite any additional elements beyond those 

Regarding Claim 9, 
Claim 9 is dependent on claim 8, and only includes limitations which remain part of the mathematical process of performing dot product operations (wherein the hardware accelerator includes a tree adder configured to perform the sequence of dot product operations by at least performing, in parallel, at least a portion of a plurality of addition operations and/or multiplication operations comprising the sequence of dot product operations). This claim does not recite any additional elements beyond generic computing component and those recited in claim 8, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 10, 
Claim 10 is dependent on claim 1, and only includes limitations which remain part of the mathematical process of generating a probability by processing the batches of data (wherein the probability of encountering the data value changes upon processing the second batch of data, and wherein the output includes a first probability of encountering the data value given the first batch of data and a second probability of encountering the data value given the second batch of data). This claim does not recite any additional elements beyond those recited in claim 1, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 11, 
Claim 11 is dependent on claim 1, and only includes additional elements that are instructions to apply the abstract idea on generic computer components (wherein the hardware accelerator comprises one or more application specific integrated circuits (ASICs) and/or field programmable gate arrays (FPGAs). Instructions to apply the abstract idea on generic computer components do not represent a practical application of the abstract idea (see MPEP 2106.05(f)) and cannot provide an inventive concept. The claim therefore does not provide significantly more than the abstract idea and is subject-matter ineligible. 

Regarding Claims 12-15, 
Claim 12 is dependent on claim 1; claims 13-14 are dependent on claim 12; claim 15 is dependent on claim 14, and only includes limitations which remain part of mathematical process of using a predictive function and updating the probability density function by updating a mean or covariance, determining a gradient of a posterior distribution, and computing an inverse covariance matrix by using QR decomposition (Claim 12: wherein the probability density function includes a predictive function, wherein the predictive function is associated with a mean and a covariance of a prior distribution of the input data, and wherein the prior distribution of the input data indicates the probability of encountering the data value without taking into account the first batch of data and/or the second batch of data; Claim 13: wherein the update to the probability density function comprises updating, based at least on the first batch of data and/or the second batch of data, the mean and/or the covariance of the prior distribution; Claim 14: wherein the update to the probability density function further comprises determining, based at least on the prior distribution, a gradient of a posterior distribution of the input data, and wherein the posterior distribution of the input data indicates the probability of encountering the data value given the first batch of data and/or the second batch of data; Claim 15: wherein the determination of the gradient includes computing an inverse of a covariance matrix corresponding to the covariance of the prior distribution, wherein the inverse of the covariance matrix is computed by at least performing a plurality of QR decompositions, and wherein the plurality of QR decompositions are performed to compute an inverse of an upper triangular matrix R). These claims do not recite any additional elements beyond those recited in claim 1, and as such do not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claims thus remain subject-matter ineligible.

Regarding Claim 16, 
Claim 16 is dependent on claim 15, and only includes limitations which remain part of the mathematical process of computing the inverse of the upper triangular matrix (wherein the hardware accelerator is configured to compute the inverse of the upper triangular matrix R by at least performing back-substitution). This claim does not recite any additional elements beyond those recited in claim 15, and as such does not recite any additional elements which could integrate the abstract idea into a practical application or be significantly more than the abstract idea. The claim thus remains subject-matter ineligible.

Regarding Claim 18, 
Claim 18 is dependent on claim 1, and only includes limitations which remain part of the mental process of partitioning the data into batches (dividing, into a first portion of data and a second portion of data, the first batch of data; and) and recitation of insignificant extra-solution activity (storing the first portion of data and the second portion of data in different memory blocks to at least enable the first portion of data and the second portion of data to be accessed simultaneously for processing by the hardware accelerator during the update of the probability density function) which amounts to insignificant extra-solution activity of storing and retrieving information in memory. See MPEP 2106.05(d). Further, MPEP 2106(d)(II) notes the following, "The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity...iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93,;". Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the recitation of insignificant extra solution activity is well-understood, routine, and conventional. The claims thus remain subject-matter ineligible.

Regarding Claim 21, 
Step 1 Analysis: Claim 21 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 21 recites the following limitations: 
performing a real time update of a probability density function associated with the machine learning model, the probability density function being updated by at least processing… the first batch of data before the second batch of data; and
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value.
These limitations require updating a probability density function by processing batches of data and generating a probability based on the updated probability density function. Both of these steps fall within the mathematical concept grouping of abstract ideas. The claim recites an additional limitation: 
partitioning, into a first batch of data and a second batch of data, an input data… the input data comprising a continuous stream of data samples… 
This limitation requires partitioning input data into batches, which falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 21 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 21 is not integrated into a practical application because the additional elements recited in Claim 21 are: 
computer-implemented:
a hardware accelerator implementing a machine learning model…
Instructions to apply the abstract idea on generic computer components (computer-implemented) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (a hardware accelerator implementing a machine learning model…) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Therefore, Claim 21 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (a hardware accelerator implementing a machine learning model…) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (computer-implemented) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, Claim 21 is subject-matter ineligible.

Regarding Claim 40, 
Step 1 Analysis: Claim 40 is directed to a non-transitory computer readable medium…, which is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Claim 40 recites the following limitations: 
performing a real time update of a probability density function associated with the machine learning model, the probability density function being updated by at least processing… the first batch of data before the second batch of data; and
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value.
These limitations require updating a probability density function by processing batches of data and generating a probability based on the updated probability density function. Both of these steps fall within the mathematical concept grouping of abstract ideas. The claim recites an additional limitation: 
partitioning, into a first batch of data and a second batch of data, an input data… the input data comprising a continuous stream of data samples… 
This limitation requires partitioning input data into batches, which falls within the mental process grouping of abstract ideas that can be performed in the human mind, or by a human with pencil and paper. Thus, Claim 40 recites an abstract idea. 
Step 2A Prong Two Analysis: 
The abstract idea of Claim 40 is not integrated into a practical application because the additional elements recited in Claim 40 are: 
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
a hardware accelerator implementing a machine learning model…
A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising) do not represent a practical application of the abstract idea (see MPEP 2106.05(f)). Further, generally linking the abstract idea to a particular technological environment or field of use (a hardware accelerator implementing a machine learning model…) cannot integrate the abstract idea into a practical application (see MPEP 2106.05(h)). Therefore, Claim 40 is directed to an abstract idea. 
Step 2B Analysis: 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use or technological environment (a hardware accelerator implementing a machine learning model…) does not provide an inventive concept (see MPEP 2106.05(h)) and using generic computer components (A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising) to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer which cannot provide an inventive concept. Therefore, Claim 40 is subject-matter ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 17, 18, 21, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “A HIGHLY SCALABLE RESTRICTED BOLTZMANN MACHINE FPGA IMPLEMENTATION” in view of Dahl et al. “Training Restricted Boltzmann Machines on Word Observations”
Regarding Claim 1, 
Kim teaches: 
A system, comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising: (Page 368, Section 4.1: “The system consists of a soft processor, a DDR2 SDRAM controller, and an RBM module. The soft processor used in our design is the Altera Nios II operating at a clock frequency of 100 MHz. The processor functions as the interface between the user and the RBM module via JTAGUART2 . The CPU also initializes the weights, reads in the visible neurons to SDRAM, initiates the algorithm, and returns the results to the user” teaches a computer based implementation, including a processor and memory)
partitioning, into a first batch of data and a second batch of data, an input data received at a hardware accelerator implementing a machine learning model, (Fig. 2 and Page 368, Section 3; “Fig. 2 shows the pseudo-code for the RBM training algorithm. The sampling between the hidden and visible layers is followed by a slight modification in the parameters (controlled by the learning rate) and repeated for each data batch in the training set, and for as many epochs as is necessary to reach convergence” teaches partitioning the data from the training set into batches; Page 369, Section 4.1: “Weights and neuron data are distributed across the groups. Each group processes a different portion of the network. Nearly all computations take place in these groups.” teaches that weights are also partitioned into groups, therefore the input data (training data and weights) are partitioned into batches; Page 367, Section 1: “We describe an FPGA-based system that accelerates the training of DBN networks. Our implementation uses a single FPGA, but we have produced an architecture that we believe will be able to scale to many FPGAs, and thus will allow the training of larger DBNs.” teaches an accelerator that uses FPGAs for deep belief networks (machine learning model)) 
the input data comprising a continuous stream of data samples, (Page 370, Section 4.2: “However, if the network size scales to a point that the weight matrix no longer fits on-chip, then the weight matrix has to stream in from off-chip memory.” suggests that weights(input data) can be streamed into the accelerator)
and the input data being partitioned based at least on a resource constraint of the hardware accelerator; (Page 372, Section 6: “Thus, weights will need to be streamed in from external storage such as DRAM. To tackle bandwidth issues, a batch size of at least 16 will be used. This enables weights to be reused for multiple data vectors within the batch to reduce bandwidth, at the cost of slightly increased number of iterations to converge. Our calculations show that for a batch size of 16, only 256 bits of weight data are needed every cycle, which is feasible with a DDR2 interface. ” teaches that the batches of data are partitioned based on constraints such as bandwidth and memory size)
updating [parameters of a Restricted Boltzmann machine] associated with the machine learning model, the [parameters of a Restricted Boltzmann machine] being updated by at least processing, by the hardware accelerator, the first batch of data before the second batch of data; and (Fig. 2: 

    PNG
    media_image1.png
    336
    547
    media_image1.png
    Greyscale

teaches training the restricted Boltzmann machine by updating the parameters and sampling data from batches; teaches that the system samples data from hid_batch_0 (first batch) before sampling data from vis_batch_1 (second batch) )


Kim does not appear to explicitly teach: 
that the updated parameters are a probability density function
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value.

However, Dahl teaches: 
updating a probability density function as part of updating a Restricted Boltzmann machine (Page 2, Section 2: 

    PNG
    media_image2.png
    663
    521
    media_image2.png
    Greyscale

teaches parametrizing the energy of the RBM into a probability density function with bias vectors and weights, therefore a change (update) to the weights of the RBM will result in an update to the probability density function)
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value. (Page 2, Section 2: “An RBM defines a distribution over a binary visible vector v of dimensionality V and a layer h of H binary hidden units through an energy… This yields simple conditional distributions:”

    PNG
    media_image3.png
    178
    522
    media_image3.png
    Greyscale

teaches that restricted Boltzmann machines yield conditional probability distributions, therefore an output is generated comprising the probability of a data value)
Kim and Dahl are analogous art because they are directed to Restricted Boltzmann machines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the Restricted Boltzmann machine of Kim using the update to the probability density function of Dahl with a motivation to allow for efficient Gibbs sampling (a Markov Chain Monte Carlo algorithm) of each layer (Dahl, Page 2, Section 2). 


Regarding Claim 2, 
The combination of Kim and Dahl teaches The system of claim 1, 
Kim further teaches: 
wherein the [parameter of the RBM] is updated in real time such that the updating of the [parameter of the RBM] is performed at a same time and/or substantially at the same time as the generation of the output... (Page 369, Section 4.1: “As shown in Fig. 4, the RBM module is segmented into several groups, each consisting of an array of multipliers, adders, embedded RAM, and logic components. Weights and neuron data are distributed across the groups. Each group processes a different portion of the network. Nearly all computations take place in these groups. The rationale for such partitioning is that wire delay increases as semiconductor technology scales, so the wire delay becomes the performance bottleneck if the placement and routing is not performed efficiently. Localization of communication is an efficient way, and possibly the only way, to fully exploit all the parallelism in modem FPGAs. Signals that must communicate with other groups are appropriately buffered.” teaches partitioning weights that are used to update the parameters of the RBM into multiple groups to exploit the parallelism in FPGAs; Page 370, Section 4.2: “This suggests that each row of W T teaches that the weights of each group can be accessed simultaneously, therefore updating parameters using a group of weights can be performed simultaneously as generating an output)

    PNG
    media_image4.png
    722
    859
    media_image4.png
    Greyscale


Dahl further teaches: 
updating a probability density function as part of updating a Restricted Boltzmann machine Page 2, Section 2: 

    PNG
    media_image2.png
    663
    521
    media_image2.png
    Greyscale

teaches parametrizing the energy of the RBM into a probability density function with bias vectors and weights, therefore a change (update) to the weights of the RBM will result in an update to the probability density function)

generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value. (Page 2, Section 2: “An RBM defines a distribution over a binary visible vector v of dimensionality V and a layer h of H binary hidden units through an energy… This yields simple conditional distributions:”

    PNG
    media_image3.png
    178
    522
    media_image3.png
    Greyscale

teaches that restricted Boltzmann machines yield conditional probability distributions, therefore an output is generated comprising the probability of a data value)

The combination of claim 1 has already incorporated the probability density function and generating of a probability as an output, therefore already incorporating the details of the probability density function required by Claim 2.

Regarding Claim 3, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches: 
wherein each data sample comprises a plurality of data values corresponding to a plurality of features, and wherein the first batch of data and the second batch of data each comprise some but not all of the plurality of features (Page 368, Section 3: “RBMs, introduced in [I] , are probabilistic generative models that are able to automatically extract features of their input data using a completely unsupervised learning algorithm. RBMs consist of a layer of hidden and a layer of visible neurons with connection strengths between hidden and visible neurons represented by an array of weights (see Fig. I). To train an RBM, samples from a training set are used as input to the RBM through the visible neurons, and then the network alternatively samples back and forth between the visible and hidden neurons” teaches that RBMs extract features from input data; Page 368, Section 3: “Fig. 2 shows the teaches partitioning the data from the training set into batches, therefore each batch of input data is used by the RBM to generate a portion of the features)
 
Regarding Claim 4, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
wherein the first batch of data and the second batch of data each comprise some but not all of the data samples included in the input data. (Page 368, Section 3: “Fig. 2 shows the pseudo-code for the RBM training algorithm. The sampling between the hidden and visible layers is followed by a slight modification in the parameters (controlled by the learning rate) and repeated for each data batch in the training set, and for as many epochs as is necessary to reach convergence” teaches partitioning the data from the training set into batches, therefore each batch of input data contains a portion of the training data)

Regarding Claim 5, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
wherein the machine learning model comprises a probabilistic machine learning model configured to perform an inference task (Page 368, Section 3: “RBMs, introduced in [I] , are probabilistic generative models that are able to automatically extract features of their input data using a completely unsupervised learning algorithm. RBMs consist of a layer of hidden and a layer of visible neurons with teaches that RBMs are a probabilistic machine learning model used to extract features (perform an inference task)

Regarding Claim 6, 
The combination of Kim and Dahl teaches The system of claim 5,
Kim further teaches:
wherein the probabilistic machine learning model comprises a Bayesian network and/or a belief network (Page 368, Section 3: “The motivation for using RBMs is that when stacked together in a hierarchical fashion, with the hidden units of one RBM used as the visible inputs to the next higher RBM - which describes the architecture of a DBN [I] - one can automatically learn "patterns-of-patterns" of the training set.” and Page 367, Abstract: “Restricted Boltzmann Machines (RBMs) - the building block for newly popular Deep Belief Networks (DBN” teaches that Restricted Boltzmann machines form a deep belief network)

Regarding Claim 7, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
wherein the hardware accelerator processes the first batch of data and/or the second batch of data by at least applying, to the first batch of data and/or the second batch of data… (Page 368, Section 3; “Fig. 2 shows the pseudo-code for the RBM training algorithm. The sampling between the hidden and visible layers is followed by a slight modification in the parameters (controlled by the learning rate) and repeated for each data batch in the training set, and for as many epochs as is necessary to reach convergence” teaches partitioning the data from the training set into batches)

Dahl further teaches:
applying…one or more Markov Chain Monte Carlo techniques (Page 1, Abstract: “The conventional approach to training RBMs on word observations is limited because it requires sampling the states of K-way softmax visible units during block Gibbs updates, an operation that takes time linear in K. In this work, we address this issue with a more general class of Markov chain Monte Carlo operators on the visible units, yielding updates with computational complexity independent of K.” and Page 3, Section 4: “To achieve this, instead of sampling exactly from the conditionals p(v(i) |h) within the Markov chain, we use a small number of iterations of Metropolis–Hastings (M–H) sampling. Let q(vˆ (i) ← v (i) ) be a proposal distribution for group i. The following stochastic operator leaves p(v, h) invariant” teaches using Metropolis-Hastings (a Markov Chain Monte Carlo method) for sampling to update the RBM)

Kim and Dahl are analogous art because they are directed to Restricted Boltzmann machines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sample data for training the Restricted Boltzmann machine of Kim using the Metropolis-Hastings algorithm of Dahl with a motivation to efficiently perform updates for large multinomial distributions (Dahl, Page 3 Section 3).

Regarding Claim 8, 
The combination of Kim and Dahl teaches The system of claim 7,
Kim further teaches:
wherein the first batch of data and/or the second batch of data each comprise a matrix, and (Fig. 2 teaches that the batches of data contain matrices)


Dahl further teaches:
wherein the application of the one or more Markov Chain Monte Carlo techniques includes performing a sequence of dot product operations between two or more matrices comprising the first batch of data and/or the second batch of data. (Page 1, Abstract: “The conventional approach to training RBMs on word observations is limited because it requires sampling the states of K-way softmax visible units during block Gibbs updates, an operation that takes time linear in K. In this work, we address this issue with a more general class of Markov chain Monte Carlo operators on the visible units, yielding updates with computational complexity independent of K.” and Page 3, Section 4: “To achieve this, instead of sampling exactly from the conditionals p(v(i) |h) within the Markov chain, we use a small number of iterations of Metropolis–Hastings (M–H) sampling. Let q(vˆ (i) ← v (i) ) be a proposal distribution for group i. The following stochastic operator leaves p(v, h) invariant…”
    PNG
    media_image5.png
    226
    471
    media_image5.png
    Greyscale

 teaches using Metropolis-Hastings (a Markov Chain Monte Carlo method) for sampling to update the RBM and that the Metropolis-Hastings algorithm includes dot product operations between matrices)



Regarding Claim 9, 
The combination of Kim and Dahl teaches The system of claim 8,
Dahl further teaches: 
…perform the sequence of dot product operations [with the application of the Markov Chain Monte Carlo technique] (Page 1, Abstract: “The conventional approach to training RBMs on word observations is limited because it requires sampling the states of K-way softmax visible units during block Gibbs updates, an operation that takes time linear in K. In this work, we address this issue with a more general class of Markov chain Monte Carlo operators on the visible units, yielding updates with computational complexity independent of K.” and Page 3, Section 4: “To achieve this, instead of sampling exactly from the conditionals p(v(i) |h) within the Markov chain, we use a small number of iterations of Metropolis–Hastings (M–H) sampling. Let q(vˆ (i) ← v (i) ) be a proposal distribution for group i. The following stochastic operator leaves p(v, h) invariant…”
    PNG
    media_image5.png
    226
    471
    media_image5.png
    Greyscale

teaches using Metropolis-Hastings (a Markov Chain Monte Carlo method) for sampling to update the RBM and that the Metropolis-Hastings algorithm includes dot product operations between matrices)

The combination of claim 7 has already incorporated the Metropolis-Hastings algorithm (Markov Chain Monte Carlo method), therefore already incorporating the details of performing the sequence of dot product operations required by Claim 9. 

The combination of Kim and Dahl does not appear to explicitly teach: 
wherein the hardware accelerator includes a tree adder configured to perform the sequence of dot product operations by at least performing, in parallel, at least a portion of a plurality of addition operations and/or multiplication operations comprising the sequence of dot product operations

However, Kim teaches: 
wherein the hardware accelerator includes a tree adder.. by at least performing, in parallel, at least a portion of a plurality of addition operations and/or multiplication operations… (Fig. 5b: 

    PNG
    media_image6.png
    525
    547
    media_image6.png
    Greyscale

and Page 370, Section 4.2: “Matrix multiplication occurs in all three phases: the hidden and visible neuron sampling phases and the weight update phase. Thus, the input for the multiplication operations, which are the weights and the neurons, should reside in the embedded memories distributed across the FPGA. Although locating the inputs close to the multipliers is desirable, distribution of the weights is non-trivial due to a transpose operation that occurs during the visible neuron sampling phase.” teaches that the hardware accelerator includes a Tree Adder that performs matrix multiplication (comprises dot product operations) in parallel)

Kim and Dahl are analogous art because they are directed to Restricted Boltzmann machines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the matrix multiplications associated with the Markov 


Regarding Claim 10, 
The combination of Kim and Dahl teaches The system of claim 8,
Kim further teaches:
wherein the probability of encountering the data value changes upon processing the second batch of data, and wherein the output includes a first probability of encountering the data value given the first batch of data and a second probability of encountering the data value given the second batch of data. (Fig. 2 teaches training the restricted Boltzmann machine by updating the parameters and sampling data from batches, therefore the RBM including the probability distributions are updated upon processing the batches of data)

Regarding Claim 11, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
wherein the hardware accelerator comprises one or more application specific integrated circuits (ASICs) and/or field programmable gate arrays (FPGAs ). (Page 368, Section 4: “We have implemented a Restricted Boltzmann Machine on a development board that features an Altera Stratix III FPGA with a DDR2 SDRAM SODIMM interface. The Stratix III EP3SL340 has 135,000 ALMs (Adaptive Logic Modules)' , 16,272 kbits of embedded RAM and 288 embedded 18x18 multipliers. With this number of multipliers, we are capable of processing approximately 256 neurons per clock cycle. The FPGA board can also be connected to up to 19 other boards in a stack via a high speed interface – this will be used in teaches that the accelerator can include one or more FPGAs)

Regarding Claim 17, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
wherein the partitioning of the input data is further based at least on a dimensionality of the input data… (Page 372, Section 6: “The weight matrix will no longer fit in on-chip memory since it scales as O( n2 ) with the number of neurons. Thus, weights will need to be streamed in from external storage such as DRAM. To tackle bandwidth issues, a batch size of at least 16 will be used.” teaches that partitioning the input data into batches depends on the size (dimensionality) of the input data)

Regarding Claim 18, 
The combination of Kim and Dahl teaches The system of claim 1,
Kim further teaches:
dividing, into a first portion of data and a second portion of data, the first batch of data; and (Fig. 2 and Page 368, Section 3; “Fig. 2 shows the pseudo-code for the RBM training algorithm. The sampling between the hidden and visible layers is followed by a slight modification in the parameters (controlled by the learning rate) and repeated for each data batch in the training set, and for as many epochs as is necessary to reach convergence” teaches partitioning the data from the training set into batches; Page 369, Section 4.1: “Weights and neuron data are distributed across the groups. Each group processes a different portion of the network. Nearly all computations take place in these groups.” teaches that weights are also partitioned into groups, therefore the input data (training data and weights) are partitioned into batches)
storing the first portion of data and the second portion of data in different memory blocks to at least enable the first portion of data and the second portion of data to be accessed simultaneously for processing by the hardware accelerator during the update of the probability density function. (Page 372, Section 6: “The weight matrix will no longer fit in on-chip memory since it scales as O( n2 ) with the number of neurons. Thus, weights will need to be streamed in from external storage such as DRAM.” teaches that the weights of the batches may need to be stored in a different DRAM module (different memory block) to enable streaming the weights into the accelerator; Page 369, Section 4.1 and Figure 4: “As shown in Fig. 4, the RBM module is segmented into several groups, each consisting of an array of multipliers, adders, embedded RAM, and logic components. Weights and neuron data are distributed across the groups. Each group processes a different portion of the network… Localization of communication is an efficient way, and possibly the only way, to fully exploit all the parallelism in modem FPGAs. Signals that must communicate with other groups are appropriately buffered.” and Page 370, Section 4.2: “This suggests that each row of W T and each row of H should be placed in separate on-chip RAMs so that all of these elements can be read simultaneously, as shown in Fig. 5b.” teaches that different partitions of weights (data) can be accessed by the accelerator in parallel (simultaneously))

    PNG
    media_image4.png
    722
    859
    media_image4.png
    Greyscale


Regarding Claim 21, 
Kim teaches: 
A computer-implemented method, comprising: (Page 368, Section 4.1: “The system consists of a soft processor, a DDR2 SDRAM controller, and an RBM module. The soft processor used in our design is the Altera Nios II operating at a clock frequency of 100 MHz. The processor functions as the interface between the user and the RBM module via JTAGUART2 . The CPU also initializes the weights, reads in the visible neurons to SDRAM, initiates the algorithm, and returns the results to the user” teaches a computer based implementation, including a processor and memory)
partitioning, into a first batch of data and a second batch of data, an input data received at a hardware accelerator implementing a machine learning model, (Fig. 2 and Page 368, Section 3; “Fig. 2 shows the pseudo-code for the RBM training algorithm. The sampling between the hidden and visible layers is followed by a slight modification in the parameters (controlled by the learning rate) and repeated for each data batch in the training set, and for as many epochs as is necessary to reach convergence” teaches partitioning the data from the training set into batches; Page 369, Section 4.1: “Weights and neuron data are distributed across the groups. Each group processes a different portion of the network. Nearly all computations take place in these groups.” teaches that weights are also partitioned into groups, therefore the input data (training data and weights) are partitioned into batches; Page 367, Section 1: “We describe an FPGA-based system that accelerates the training of DBN networks. Our implementation uses a single FPGA, but we have produced an architecture that we believe will be able to scale to many FPGAs, and thus will allow the training of larger DBNs.” teaches an accelerator that uses FPGAs for deep belief networks (machine learning model)) 
the input data comprising a continuous stream of data samples, (Page 370, Section 4.2: “However, if the network size scales to a point that the weight matrix no longer fits on-chip, then the suggests that weights(input data) can be streamed into the accelerator)
and the input data being partitioned based at least on a resource constraint of the hardware accelerator; (Page 372, Section 6: “Thus, weights will need to be streamed in from external storage such as DRAM. To tackle bandwidth issues, a batch size of at least 16 will be used. This enables weights to be reused for multiple data vectors within the batch to reduce bandwidth, at the cost of slightly increased number of iterations to converge. Our calculations show that for a batch size of 16, only 256 bits of weight data are needed every cycle, which is feasible with a DDR2 interface. ” teaches that the batches of data are partitioned based on constraints such as bandwidth and memory size )
performing a real time update of [parameters of a Restricted Boltzmann machine] associated with the machine learning model, the [parameters of a Restricted Boltzmann machine] being updated by at least processing, by the hardware accelerator, the first batch of data before the second batch of data; and (Fig. 2: 
    PNG
    media_image1.png
    336
    547
    media_image1.png
    Greyscale

teaches training the restricted Boltzmann machine by updating the parameters and sampling data from batches; teaches that the system samples data from hid_batch_0 (first batch) before sampling data from vis_batch_1 (second batch); Page 370, Section 4.2: “However, if the network size scales to a point that the weight matrix no longer fits on-chip, then the weight matrix has to stream in from off-chip memory… Although our current RBM implementation also assumes that the weight matrix fits on-chip, our approach solves the transpose problem in a way that scales to large networks where the weight matrix is stored on off chip DRAM.” teaches that the accelerator can stream weights used to update the RBM (and its associated probability density function) for large networks, therefore the update to the probability density function and determination of a probability value can be performed in real time)


Kim does not appear to explicitly teach: 
that the updated parameters are a probability density function
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value.

However, Dahl teaches: 
updating a probability density function as part of updating a Restricted Boltzmann machine (Page 2, Section 2: 

    PNG
    media_image2.png
    663
    521
    media_image2.png
    Greyscale

teaches parametrizing the energy of the RBM into a probability density function with bias vectors and weights, therefore a change (update) to the weights of the RBM will result in an update to the probability density function)
generating, based at least on the updated probability density function, an output comprising a probability of encountering a data value. (Page 2, Section 2: “An RBM defines a distribution over a binary visible vector v of dimensionality V and a layer h of H binary hidden units through an energy… This yields simple conditional distributions:”

    PNG
    media_image3.png
    178
    522
    media_image3.png
    Greyscale

teaches that restricted Boltzmann machines yield conditional probability distributions, therefore an output is generated comprising the probability of a data value)
Kim and Dahl are analogous art because they are directed to restricted Boltzmann machines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the Restricted Boltzmann machine of Kim using the update to the probability density function of Dahl with a motivation to allow for efficient Gibbs sampling (a Markov Chain Monte Carlo algorithm) of each layer (Dahl, Page 2, Section 2).

Regarding Claim 40, 
This claim recites A non-transitory computer readable medium storing instructions…, which performs a plurality of operations as recited by the method of claim 21, and has limitations that are similar to the method of claim 21, thus is rejected with the same rationale applied against claim 21.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dahl, further in view of Dahl-Ranzato et al. (“Phone Recognition with the Mean-Covariance Restricted Boltzmann Machine”)

Regarding Claim 12, 
The combination of Kim and Dahl teaches The system of claim 1,
Dahl further teaches: 
wherein the probability density function includes a predictive function, (Page 2, Section 2: 
    PNG
    media_image7.png
    202
    547
    media_image7.png
    Greyscale

teaches that the probability density function contains predictive function Z)
and wherein the prior distribution of the input data indicates the probability of encountering the data value without taking into account the first batch of data and/or the second batch of data (Page 4, Section 4.2: “We analytically computed the distributions implied by iterations of the M–H operator, assuming the initial state was drawn according to Q I q(v(i) ). As this computation requires the instantiation of n 100k × 100k matrices, it cannot be done at training time, but was done offline for analysis purposes. Each application of Metropolis–Hastings results in a new distribution converging to the target (true) conditional” teaches that the Metropolis Hastings algorithm updates the distribution using training data, therefore the prior distribution is associated with a probability value before the training data is received)
The combination of claim 1 has already incorporated the predictive function, therefore already incorporating the details of the predictive function and prior distribution required by Claim 12. 

The combination of Kim and Dahl does not appear to explicitly teach: 
wherein the predictive function is associated with a mean and a covariance of a prior distribution of the input data,

However, Dahl-Ranzato teaches: 
wherein the predictive function is associated with a mean and a covariance of a prior distribution of the input data, (Page 3, Section 3: “Another option for learning to extract binary features from real-valued data that has enjoyed success in vision applications is the mean-covariance RBM (mcRBM), first introduced in [10] and [6]. The mcRBM has two groups of hidden units: mean units and precision units. Without the precision units, the mcRBM would be identical to a GRBM. With only the precision units, we have what we will call the “cRBM”, following the terminology in [6]. The precision units are designed to enforce smoothness constraints in the data, but when one of these constraints is seriously violated, it is removed by turning off the precision unit. The set of active precision units therefore specifies a sample-specific covariance matrix.” teaches that the RBM (and associated predictive function) is a mean-covariance RBM that uses both the mean and covariance to produce conditional distributions)
Kim, Dahl, and Dahl-Ranzato are analogous art because they are directed to Restricted Boltzmann machines. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the generic RBM of Kim/Dahl with a mean-covariance RBM of Dahl-Ranzato with a motivation to obtain a much more representationally efficient and powerful way of modeling data (Dahl-Ranzato, Page 1 Abstract).

Regarding Claim 13, 
The combination of Kim, Dahl, and Dahl-Ranzato teaches The system of claim 12,
Dahl-Ranzato further teaches: 
wherein the update to the probability density function comprises updating, based at least on the first batch of data and/or the second batch of data, the mean and/or the covariance of the prior distribution. (Page 3, Section 3: “Another option for learning to extract binary features from real-valued teaches that the mcRBM contains covariance matrices; Page 4, Section 3: “Just like other RBMs, the mcRBM can be trained using the following update rule, for some generic model parameter…” teaches that the mcRBM can be trained by updating the distributions, therefore the covariance matrix is also updated)
The combination of claim 12 has already incorporated the mean-covariance RBM, therefore already incorporating the details of the mean-covariance RBM required by claim 13. 

Regarding Claim 14, 
The combination of Kim, Dahl, and Dahl-Ranzato teaches The system of claim 12,
Dahl further teaches:
and wherein the posterior distribution of the input data indicates the probability of encountering the data value given the first batch of data and/or the second batch of data. (Page 4, Section 4.2: “We analytically computed the distributions implied by iterations of the M–H operator, assuming the initial state was drawn according to Q I q(v(i) ). As this computation requires the instantiation of n 100k × 100k matrices, it cannot be done at training time, but was done offline for analysis purposes. Each application of Metropolis–Hastings results in a new distribution converging to the target (true) conditional” teaches that the Metropolis Hastings algorithm updates the distribution using training data, therefore the posterior distribution can be associated with a probability value by training the RBM with the training data)
The combination of claim 7 has already incorporated the Metropolis-Hastings algorithm (Markov Chain Monte Carlo method), therefore already incorporating the details of the posterior distribution required by Claim 14.

Dahl-Ranzato further teaches: 
wherein the update to the probability density function further comprises determining, based at least on the prior distribution, a gradient of a posterior distribution of the input data, (Page 4, Section 3: “The gradient of the EM term moves the minimum of EMC away from the zero vector, but how far it moves depends on the curvature of the precision matrix defined by EC . The resulting conditional distribution over the visible units, given the two sets of hidden units is: P(v|h, m) ∝ N (ΣWm, Σ” teaches determining a gradient of the conditional distribution (posterior distribution) over the visible units)
The combination of claim 12 has already incorporated the mean-covariance RBM, therefore already incorporating the details of the mean-covariance RBM and gradient of a posterior distribution required by claim 14. 

Claims 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Dahl, further in view of Dahl-Ranzato, further in view of Farina (“Algorithms for Real-Time Processing”)

Regarding Claim 15, 
The combination of Kim, Dahl, and Dahl-Ranzato teaches The system of claim 14,
The combination of Kim, Dahl, and Dahl-Ranzato does not appear to explicitly teach: 
wherein the determination of the gradient includes computing an inverse of a covariance matrix corresponding to the covariance of the prior distribution, wherein the inverse of the covariance matrix is computed by at least performing a plurality of QR decompositions, and wherein the plurality of QR decompositions are performed to compute an inverse of an upper triangular matrix R. 

However, Farina teaches: 
wherein the determination of the gradient includes computing an inverse of a covariance matrix corresponding to the covariance of the prior distribution, wherein the inverse of the covariance matrix is computed by at least performing a plurality of QR decompositions, and wherein the plurality of QR decompositions are performed to compute an inverse of an upper triangular matrix R. (Page 2, Section 2: 
    PNG
    media_image8.png
    488
    1084
    media_image8.png
    Greyscale
teaches using QRD (QR decomposition) to determine the inverse of the covariance matrix without having to directly inverse the covariance matrix and that the QRD transforms the matrix into an upper triangular matrix R)
Kim, Dahl, Dahl-Ranzato, and Farina are analogous art because they are directed to models having probability density functions. 



Regarding Claim 16, 
The combination of Kim, Dahl, Dahl-Ranzato, and Farina teaches The system of claim 15,
Farina further teaches: 
wherein the hardware accelerator is configured to compute the inverse of the upper triangular matrix R by at least performing back-substitution. (Page 2, Section 2: “Taking the data matrix Z and operating on it with unitary (i.e. covariance preserving) matrix Q (with dimension nxn) we are able to transform the matrix Z in an upper triangular matrix R… which is now easily solved by forward and back-substitution steps as follows. Indicating by a new vector t the product R w, equation (4) becomes: RH t = s*” teaches computing the inverse of the upper triangular matrix by performing back substitution)
The combination of claim 15 has already incorporated Farina’s method of QR decomposition, therefore already incorporating the details of the back substitution required by claim 16. 

Conclusion
The prior art made of record but not relied upon is considered pertinent to the applicant’s disclosure:
Neil et al. (“Minitaur, an Event-Driven FPGA-Based Spiking Network Accelerator”) teaches an accelerator for neural networks that uses FPGAs.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.A./Examiner, Art Unit 2125               

/BRIAN M SMITH/Primary Examiner, Art Unit 2122